Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 has been considered by the examiner.

Drawings
The drawings were received on 27 July 2020.  These drawings are accepted.

Claim Objections
Claim 8 is objected to because of the following informalities:  the examiner suggests that “wherein collector lens system” should be changed to “wherein the collector lens system” since the claim is referring back to the collector lens system already claimed in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 8, the limitation “the objective assembly” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “the objective lens system”.
Regarding claims 2-15, the claims inherit the deficiencies of claim 1 through their dependencies.
Regarding claim 4¸ in line 2, the limitation “the objective assembly” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “the objective lens system”.
Regarding claim 5¸ in line 2, the limitation “the objective assembly” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “the objective lens system”.
Regarding claims 6-7, the claims inherit the deficiencies of claim 5 through their dependencies.
Regarding claim 14, in line 3, the limitation “the digital image” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “the image”.
Regarding claim 19¸ in line 2, the limitation “the objective assembly” lacks sufficient antecedent basis in the claim. The examiner suggests that it be changed to “the objective system”.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 would be objected to, once the 35 USC 112(b) rejection stated above is corrected, as being dependent upon a rejected base claim, but would be allowable over the cited art of record, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a viewing optic wherein the collector lens has an inner lens cell with 2 lenses and an outer lens cell with 3 lenses, as generally set forth in claim 9, the device including the totality of the particular limitations recited in claims 1 and 8, from which claim 9 depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 8, and 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 10, 12, and 14-16 of copending Application No. 16/247,089 (published as US 2019/0219812) in view of Moore (US 4,965,439) of record (hereafter Moore). All citations are to the most recent amendments to the claims filed 9/30/2022 in application 16/247,089.
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, 16/247,089 claims a viewing optic comprising: a body having an objective lens system at one end that focuses a target image from an outward scene (see claim 1, lines 1-3), an ocular lens system at the other end of the body (see claim 1, line 3) and an erector lens system located between the objective and ocular systems (see claim 1, line 4), the erector lens system, the objective lens system and the ocular lens system forming an optical system having a first focal plane (see claim 1, line 3); a beam combiner located between the first focal plane and the objective assembly (see claim 1, lines 4-5); and an active display configured for generating an image and a collector lens system configured to collect light from the active display (see claim 1, lines 6-7), and a reflective material configured to direct the generated image from the active display to the beam combiner (see claim 5) where the image from the active display and the target image from the objective lens system are combined into the first focal plane and viewed simultaneously (see claim 1, lines 9-10).
16/247,089 does not specifically claim a movable erector tube and a first reticle at the first focal plane.
However, Moore teaches a viewing optic comprising a body having an objective lens system, an ocular lens system, and a movable erector tube with an erector lens system located between the objective and ocular systems (see at least Fig. 1 and Col. 7, line 55 through Col. 8, line 11, where the housing 25 contains objective lens 10, ocular lens 11, and movable erector tube 14 with erector lenses 12 and 13), the erector lens system, the objective lens system and the ocular lens system configured to form a first optical system having a first focal plane with a first reticle at the first focal plane (see at least Fig. 1 and Col. 8, lines 2-7, where reticle frame 18 is located at image plane 17 and attached to the erector tube 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of 16/247,089 to include the teachings of Moore so that the optic comprises a movable erector tube and a first reticle at the first focal plane for the purpose of providing a physical (as opposed to digital) reticle that is always present in the viewing optic and for being able to adjust the positioning of the image within the viewing optic (see Col. 8, lines 14-19 of Moore).

Regarding claims 12 and 13, 16/247,089 as modified by Moore discloses all of the limitations of claim 1.
16/247,089 also claims that the reflective material is a mirror and that the mirror is angled from about 40° to about 50° relative to the emitted light of the active display (see claim 6).

The following is an additional rejection of Claim 1 in view of Claim 10 of 16/247,089.
Regarding claim 1, 16/247,089 claims a viewing optic comprising: a body having an objective lens system at one end that focuses a target image from an outward scene (see claim 10, lines 1-3) and an erector lens system located (see claim 10, line 3), the erector lens system and the objective lens system forming an optical system having a first focal plane (see claim 10, lines 2-3); a beam combiner located between the first focal plane and the objective assembly (see claim 10, line 4); and an active display configured for generating an image and a collector lens system configured to collect light from the active display (see claim 10, lines 6-7), and a reflective material configured to direct the generated image from the active display to the beam combiner (see claim 10, lines 9-11) where the image from the active display and the target image from the objective lens system are combined into the first focal plane and viewed simultaneously (see claim 10, lines 11-12).
16/247,089 does not specifically claim an ocular lens system and a first reticle at the first focal plane.
However, Moore teaches a viewing optic comprising a body having an objective lens system, an ocular lens system, and a movable erector tube with an erector lens system located between the objective and ocular systems (see at least Fig. 1 and Col. 7, line 55 through Col. 8, line 11, where the housing 25 contains objective lens 10, ocular lens 11, and movable erector tube 14 with erector lenses 12 and 13), the erector lens system, the objective lens system and the ocular lens system configured to form a first optical system having a first focal plane with a first reticle at the first focal plane (see at least Fig. 1 and Col. 8, lines 2-7, where reticle frame 18 is located at image plane 17 and attached to the erector tube 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of 16/247,089 (claim 10) to include the teachings of Moore so that the optic comprises an ocular lens system and a first reticle at the first focal plane for the purpose of providing a physical (as opposed to digital) reticle that is always present in the viewing optic and for providing a clear image when the viewing optic is adjacent to a user’s eye.

Regarding claim 4, 16/247,089 as modified by Moore claims all of the limitations of claim 1.
16/247,089 also claims that the beam combiner is located from 5 to 25 mm from the objective lens system (see claim 16).

Regarding claim 8, 16/247,089 as modified by Moore claims all of the limitations of claim 1.
16/247,089 also claims that the collector lens system is a 5 lens system (see claim 12).

Regarding claim 10, 16/247,089 as modified by Moore claims all of the limitations of claim 1.
16/247,089 also claims that the active display is selected from the group consisting of: a transmissive active matrix LCD display (AMLCD), an organic light- emitting diode (OLED) display, a Light-Emitting Diode (LED) display, an e-ink display, a plasma display, a segment display, an electroluminescent display, a surface-conduction electron- emitter display, and a quantum dot display (see claim 14).

Regarding claim 11, 16/247,089 as modified by Moore claims all of the limitations of claim 1.
16/247,089 also claims that the image generated by the active display is selected from the group consisting of: text, alpha-numeric, graphics, symbols, video imagery, icons, active target reticles, range measurements, wind information, GPS and compass information, firearm inclination information, target finding, recognition and identification (ID) information, external sensor information, temperature, pressure, humidity, real time ballistic solutions, and next round ballistic correction through in-flight tracer round detection and tracking (see claim 15).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Scrogin et al. (US 7,516,571) of record (hereafter Scrogin).
Regarding claim 16, Scrogin discloses a viewing optic comprising: (a) a main tube (see at least Figs.1 and 2, where the central portion of the scope is the main tube); (b) an objective system coupled to a first end of the main tube that focuses a target image from an outward scene (see at least Figs. 1 and 2 and Col. 3, lines 56-63, where 30 is an objective lens); (c) an ocular system coupled to the second end of the main tube (see at least Figs. 1 and 2 and Col. 3, lines 56-63, where eyepiece lenses 20 is an ocular system), the main tube, objective system and ocular system being configured to define at least a first focal plane, with a first reticle at the first focal plane (see at least Fig. 1 and Col. 3, lines 56-63, where reticle 24 is located at a first focal plane); (d) a beam combiner positioned between the objective assembly and the first focal plane (see at least Fig. 1 and Col. 3, lines 56-63, where dichroic prism 28 is a beam combiner); and (e) an active display for generating an image and directing the image to the beam combiner, wherein the generated image and the target image are combined into the first focal plane (see at least Fig. 1 and Col. 4, line 64 through Col. 5, line 3, where display 48 directs an image to the beam combiner).

Regarding claim 17, Scrogin discloses all of the limitations of claim 16.
Scrogin also discloses a reflective material for directing the image to the beam combiner (see at least Fig. 1 and Col. 5, lines 1-3, where angled mirror 50 is a reflective material for directing the image to the beam combiner 28).

Regarding claim 18, Scrogin discloses all of the limitations of claim 16.
Scrogin also discloses a collector lens system to collect light from the active display (see at least Fig. 1 and Col. 5, lines 1-3, where display lens 52 is a collector lens system since it collects the light from the display).

Regarding claim 20, Scrogin discloses all of the limitations of claim 16.
Scrogin also discloses that the generated image from the active display is unaffected by a turret adjustment (see at least Fig. 1, where there is no turret adjustment disclosed for the viewing optic and thus the generated image from the active display is unaffected).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scrogin et al. (US 7,516,571) of record (hereafter Scrogin), in view of Moore (US 4,965,439) (hereafter Moore).
Regarding claim 1, Scrogin discloses a viewing optic comprising: a body having an objective lens system at one end that focuses a target image from an outward scene, an ocular lens system at the other end of the body and an erector lens system located between the objective and ocular systems (see at least Fig. 1 and Col. 3, lines 56-63, where the telescope includes objective lens 30, eyepiece lenses 20 and erector lens 22), the erector lens system, the objective lens system and the ocular lens system forming an optical system having a first focal plane with a first reticle at the first focal plane (see at least Fig. 1 and Col. 3, line 61, where reticle 24 is located at a first focal plane); a beam combiner located between the first focal plane and the objective assembly (see at least Fig. 1 and Col. 3, lines 62-63, where dichroic prism 28 is a beam combiner); and an active display configured for generating an image (see at least Fig. 1 and Col. 4, lines 61-67, where 48 is an active display) and a collector lens system configured to collect light from the active display (see at least Fig. 1 and Col. 5, line 3, where display lens 52 is a collector lens system since it collects the light from the display and focuses it to the beam combiner), and a reflective material configured to direct the generated image from the active display to the beam combiner where the image from the active display and the target image from the objective lens system are combined into the first focal plane and viewed simultaneously (see at least Fig. 1 and Col. 5, lines 1-3, where angled mirror 50 is the reflective material)
Scrogin does not specifically disclose a movable erector tube with the erector lens system.
However, Moore teaches a viewing optic comprising a body having an objective lens system, an ocular lens system, and a movable erector tube with an erector lens system located between the objective and ocular systems (see at least Fig. 1 and Col. 7, line 55 through Col. 8, line 11, where the housing 25 contains objective lens 10, ocular lens 11, and movable erector tube 14 with erector lenses 12 and 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of Scrogin to include the teachings of Moore so that the optic comprises a movable erector tube with the erector lens system for the purpose of being able to adjust the positioning of the image within the viewing optic (see Col. 8, lines 14-19 of Moore).

Regarding claim 2, Scrogin as modified by Moore discloses all of the limitations of claim 1.
Scrogin also discloses that the generated image from the active display is not tied to the movement of the erector tube (see at least Fig. 1, where the beam splitter is separated from the erector lens 22 by space and other optical elements, thus demonstrating that any movement of the erector lens would not be tied to the generated image from the active display).

Regarding claim 3, Scrogin as modified by Moore discloses all of the limitations of claim 2.
Scrogin also discloses that the generated image is a digital reticle (see at least Fig. 3A and Col. 5, lines 35-50, where sight display line 54 is the generated image).

Regarding claim 4, Scrogin as modified by Moore discloses all of the limitations of claim 1.
Scrogin also discloses that the beam combiner is the closest optical element to the objective lens system (see at least Fig. 1).
Scrogin as modified by Moore does not specifically disclose that the beam combiner is located from 5 to 25 mm from the objective lens system.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the beam combiner being located from 5 to 25 mm from the objective lens system include making the scope more compact and keeping the beam combiner between the objective lens system and the first focal plane, the distance between which will be determined by the optical power of the objective lens system, such that the distance between the beam combiner and the objective lens system ensures that the distance to the first focal plane is at least greater than that distance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of Scrogin as modified by Moore so that the beam combiner is located from 5 to 25 mm from the objective lens system for the purpose of making the scope more compact and keeping the beam combiner between the objective lens system and the first focal plane, the distance between which will be determined by the optical power of the objective lens system, such that the distance between the beam combiner and the objective lens system ensures that the distance to the first focal plane is at least greater than that distance.

Regarding claim 10, Scrogin as modified by Moore discloses all of the limitations of claim 1.
Scrogin also discloses that the active display is selected from the group consisting of  an organic light emitting display (OLED), a standard light emitting diode display, and a liquid crystal display (LCD) (see at least Col. 4, lines 64-66).

Regarding claim 11, Scrogin as modified by Moore discloses all of the limitations of claim 1.
Scrogin also discloses that the image generated by the active display is a graphic, symbol, or active target reticle (see at least Col. 5, lines 4-34, where a targeting display line is generated upon the reticle crosshairs of the main scope, the targeting display line being considered a graphic, a symbol, and an active target reticle).

Regarding claim 12, Scrogin as modified by Moore discloses all of the limitations of claim 1.
Scrogin also discloses that the reflective material is a mirror (see at least Fig. 1 and Col. 5, line 1, where 50 is an angled mirror).

Regarding claim 13, Scrogin as modified by Moore discloses all of the limitations of claim 1.
Scrogin also discloses that the mirror is angled relative to the emitted light of the active display (see at least Fig. 1 and Col. 5, line 1, where 50 is an angled mirror). The examiner notes that the angle of the mirror appears to be about 45°, however, this is not explicitly disclosed.
Scrogin as modified by Moore does not specifically disclose that the mirror is angled from about 40° to about 50° relative to the emitted light of the active display.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the mirror being angled from about 40° to about 50° relative to the emitted light of the active display include making the viewing optic more compact since a 45° angle allows the display to be positioned in parallel alongside the optical axis of the viewing optic (see at least Fig. 1 of Scrogin).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of Scrogin as modified by Moore so that the mirror is angled from about 40° to about 50° relative to the emitted light of the active display for the purpose of making the viewing optic more compact since a 45° angle allows the display to be positioned in parallel alongside the optical axis of the viewing optic (see at least Fig. 1 of Scrogin).

Regarding claim 14, Scrogin as modified by Moore discloses all of the limitations of claim 1.
Scrogin also discloses a controller coupled to the active display, the controller configured to selectively power one or more display elements to generate the image (see at least Fig. 1 and Col. 5, lines 31-34, where microprocessor 38 is a controller).

Regarding claim 15, Scrogin as modified by Moore discloses all of the limitations claim 1.
Scrogin also discloses a laser range finder coupled to the body (see at least Figs. 2 and 2A and Col. 4, line 1, where 16 is a laser range-finding scope coupled to the riflescope 12).
Scrogin as modified by Moore does not specifically disclose that the laser range finder is coupled to a top portion of the body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the laser range finder, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the laser range finder so that it is coupled to a top portion of the body, for the purpose of being obvious to try one of a finite number of arrangements coupling the viewing optic and the laser range finder while maintaining operability of the viewing optic and the laser range finder. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Scrogin et al. (US 7,516,571) of record (hereafter Scrogin), in view of Moore (US 4,965,439) (hereafter Moore) as applied to claim 1 above, and further in view of Stockdill (US 2015/0124243) (hereafter Stockdill).
Regarding claim 5, Scrogin as modified by Moore discloses all of the limitations of claim 1.
Scrogin as modified by Moore does not specifically disclose a focusing cell located between the beam combiner and the objective assembly.
However, Stockdill teaches telescopic sight comprising an objective lens system, an erector lens system, and an ocular lens system (see at least Fig. 3 and paragraphs [0023]-[0025], where the viewing optic comprises an objective lens assembly 22, which includes first object lens element 24, an erector element 44 and ocular lens assembly 30) and further comprising a focusing cell located between the objective assembly and a first focal plane (see at least Fig. 2 and paragraphs [0023] ad [0026], where second objective lens element 26 is a focusing cell and is located between the first objective lens element 24 and the first focal plane 52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of Scrogin as modified by Moore to include the teachings of Stockdill so that the viewing optic further comprises a focusing cell located between the first focal plane and the objective assembly for the purpose of removing parallax (see at least paragraph [0030] of Stockdill).
Scrogin as modified by Moore and Stockdill does not specifically disclose that the focusing cell is located between the beam combiner and the objective assembly.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the focusing cell such that it is located between the beam combiner and the objective assembly, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the focusing cell, for the purpose of keeping the objective lens system and the focusing cell as a single objective lens assembly with no intervening elements such as the beam combiner and for being obvious to try one of two possible placements of the focusing lens relative to the beam combiner. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Scrogin et al. (US 7,516,571) of record (hereafter Scrogin), in view of Moore (US 4,965,439) (hereafter Moore) and Stockdill (US 2015/0124243) (hereafter Stockdill) as applied to claim 5 above, and further in view of Dohr et al. (US 2018/0024376) (hereafter Dohr).
Regarding claim 6, Scrogin as modified by Moore and Stockdill discloses all of the limitations of claim 5.
Stockdill also teaches that the viewing optic comprises a parallax adjustment knob (see at least paragraph [0029] and Fig. 1, where rotatable knob 76 is part of the second parallax adjuster 72).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of Scrogin as modified by Moore and Stockdill to include the further teachings of Stockdill so that the viewing optic comprises a parallax adjustment knob for the purpose of allowing a user to cause adjustments in the optical system to remove parallax (see at least paragraph [0029] of Stockdill).
Scrogin as modified by Moore and Stockdill does not specifically disclose a rod connecting the focusing cell to a parallax adjustment knob.
However, Dohr teaches a viewing optic (see the abstract and Fig. 2, where the long-range optical device is a viewing optic) comprising a focusing cell (see at least Fig. 2 and paragraph [0089], where the rear objective lens system 62 is a focusing cell), a parallax adjustment knob (see at least Fig. 1 and paragraph [0089], where 87 is a knob or parallax button), and a rod connecting the focusing cell to the parallax adjustment knob (see at least Fig. 19 and paragraph [0089], where rod 86 connects the setting of the focusing cell 73 to the parallax adjustment knob 87).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of Scrogin as modified by Moore and Stockdill to include the teachings of Dohr so that the viewing optic further comprises a rod connecting the focusing cell to a parallax adjustment knob for the purpose of facilitating the displacement of the focusing cell parallel to the optical axis (see at least paragraph [0088] of Dohr).

Regarding claim 7, Scrogin as modified by Moore, Stockdill, and Dohr discloses all of the limitations of claim 6.
Scrogin as modified by Moore, Stockdill, and Dohr does not specifically disclose that the rod is from 25 to 33 mm in length.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the rod being from 25 to 33 mm in length include ensuring it fits within the dimensions of the viewing optic, specifically between the location of the focusing cell and the knob.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of Scrogin as modified by Moore, Stockdill, and Dohr so that the rod is from 25 to 33 mm in length for the purpose of ensuring it fits within the dimensions of the viewing optic, specifically between the location of the focusing cell and the knob.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Scrogin et al. (US 7,516,571) of record (hereafter Scrogin).
Regarding claim 19, Scrogin discloses all of the limitations of claim 16.
Scrogin also discloses that the beam combiner is the closest optical element to the objective lens system (see at least Fig. 1).
Scrogin does not specifically disclose that the beam combiner is located from 5 to 25 mm from the objective lens system.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Among the benefits of the beam combiner being located from 5 to 25 mm from the objective lens system include making the scope more compact and keeping the beam combiner between the objective lens system and the first focal plane, the distance between which will be determined by the optical power of the objective lens system, such that the distance between the beam combiner and the objective lens system ensures that the distance to the first focal plane is at least greater than that distance.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of Scrogin so that the beam combiner is located from 5 to 25 mm from the objective lens system for the purpose of making the scope more compact and keeping the beam combiner between the objective lens system and the first focal plane, the distance between which will be determined by the optical power of the objective lens system, such that the distance between the beam combiner and the objective lens system ensures that the distance to the first focal plane is at least greater than that distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872      

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872